Title: James Madison to Joseph C. Cabell, 27 December 1832
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 Decr. 27. 1832. 4 oC p.m
                            
                        
                        I have this moment only recd. yrs. of the 22d. I regret the delay as you wished an
                            earlier answer than you can now have, tho’ I shall send this immediately to the P.O. My correspondence with Judg Roane
                            originated in his request that I wd take up the pen on the subject he was discussing or about to discuss. Altho’ I
                            concurred  much in his views of it, I differed as you will see with regard to the power of the Supreme Court of the U.S.
                            in relation to the State Court. This was in my last letter, which being an answer did not require one, and none was recd.
                            My view of the supremacy of the Fedl. Court when the Constn. was under discussion will be found in the Federalist. Perhaps
                            I may, as cd. not be improper, have alluded to Cases, (of which all Courts must judge) within the scope of its functions.
                            Mr. Pendleton’s, opinion that there ought to be an appeal from the Supreme Court of a State to
                            ye Supreme Court of the U.S, contained in his letter to me, was I find avowed in the Convention
                            of Va. and so stated by his nephew latterly in Congs. I send you a Copy of Col. J. Taylor’s argt. on the Carriage tax; if
                            I understand the beginning pages he is not only high toned as to Judl. power, but regards the Fedl. Courts as the paramount Authy. Is it possible to resist the nullifying inference from the doctrine, that
                            makes the State Courts uncontroulable by the Supr. Ct. of the U.S
                        I cannot lay my hand on my letters to Judg Roane. The word omitted I presume is argt. 
                        It is a common complt. among the French as you know, to say you have given all its lustre &c Will it
                            not suffice for you to say, you had formerly a sight of the letter or of a Copy of it. Shd. the fact be denied, meet it as
                            you please.
                        My letter was not written to the N. A. Everett, but to his brother in Congs, in answer to one from him. It was
                            his act in handing it to the Review. As his motives were good, I wd. not wish his feelings to be touched by any thing sd.
                            on the occasion. What is sd. in [that letter] [my letter to Mr. Everett in the N. A. Review] as to the origin of the
                            Constn. I considered as squaring with the account given in the Fedlist. of the mixture of Natl.
                            & Federal features in the Constitution. That view of it was well recd. at the time by
                            its friends, and I believe has been not controverted by the Repn. party. A marked & distinctive feature in the
                            Resoln. of 98. is that the plural no. is invariably, used in them & not singular, and the
                                course of the reasoning, required it.
                        As to my change of opinion abt. the Bank, it was in conformity to an unchanged opinion that a certain course
                            of practice required it.
                        The tariff is unconnected with the Reson. of 98. In the first Congs. of +89 I sustained & have in every
                            situation since adhered to its  . I had flattered myself, in vain it seems, that whatever my political errors may have
                            been, I was as little chargeable with inconsistencies, as any of my fellow laborors thro’ so long a period of pol:
                            life.  Please to return me Taylor’s pamphlet, and this letter also wch. I observe is not fit to be preserved; and I
                            will if you think it worth while, send a copy. I have written it with sore eyes & at night as well as  In much
                            haste. Yours with cordial regards
                        
                            
                                J. Madison
                            
                        
                    